Citation Nr: 1420683	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals of a right ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for October 2012.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  In August 2013 the Board remanded the claim for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Range of motion of the right ankle is limited to, at worst, 15 degrees of dorsiflexion and 35 degrees of plantar flexion.

2.  The Veteran failed to report for a VA medical examination scheduled for December 2013.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in March 2006, May 2006, January 2009, and September 2013.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the March 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The claimant was provided the opportunity to present pertinent evidence.  The Veteran's service treatment records and post service treatment records have been obtained, and a VA examination was conducted.

Also, pursuant to the Board remand directive, the Agency of Original Jurisdiction (AOJ) attempted to identify and obtain relevant private treatment records.  The AOJ sent correspondence to the Veteran and requested that he complete and return Authorization and Consent to Release Information forms for any relevant private treatment records not already in the claims file; however, the Veteran failed to respond.  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Additionally, the AOJ scheduled the Veteran for a VA examination in December 2013.  However, he did not report for the examination.  He was advised of his failure to report in the March 2014 supplemental statement of the case, but has not requested that the examination be rescheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased Rating

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

By way of background, by a rating decision in January 1948, the RO granted service connection for residuals of a right malleolus fracture and assigned a noncompensable disability rating.  By an August 1977 rating decision, the RO assigned a 10 percent rating for residuals of a right ankle fracture, effective January 1977.  The Veteran's current claim for an increased rating for his service-connected right ankle disability was received in February 2006.  

The RO has evaluated the Veteran's residuals of a right ankle fracture under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

The Veteran underwent a VA examination in June 2006 in connection with his claim for an increased rating.  The Veteran gave a history of having fractured the right ankle in 1942, when he tripped and fell.  He reported having arthritis of the right ankle and pain in the bottom of both feet, right worse than left.  He also complained of stiffness.  On physical examination the Veteran was noted to ambulate with a cane.  The right ankle, compared to the left, revealed no swelling or any asymmetry.  There was mild tenderness noted around the lateral and medial malleolar areas of the ankle.  Dorsiflexion was beyond 15 degrees, plantar flexion was beyond 35 degrees.  There was mild pain on anteversion and eversion.  No pedal edema was noted and pedal pulses were palpable.  Joint function was additionally limited by pain fatigue and weakness secondary to the repetitive use and flare-ups.  Examination of the left ankle revealed similar range of motion as the right ankle but without pain.  X-ray of the right ankle revealed no bone or joint abnormalities.  The examiner diagnosed a past history of right ankle fracture.  Functional loss of function impairment secondary to the right ankle was found to be minimal.  

VA treatment records after November 2006, noted x-ray findings consistent 
with degenerative joint disease of the right ankle, treated with brace and anti-inflammatory medication.  Subsequent treatment notes showed that on examination there was tenderness on dorsiflexion and plantar flexion.  Treatment records from 2011 note complaints of ankle pain he treats by wearing apis boots and using capsaicin cream.  No range of motion findings were provided.  X-rays in 2013 showed mild degenerative changes of the right ankle.  Records also noted treatment for right ankle pain and swelling. 

In August 2013, the Board determined that a new examination of the right ankle would aid in fully and fairly evaluating the Veteran's claim for an increased rating, as the 2006 VA examination was seven years old.  Pursuant to the August 2013 Board remand, a VA examination was scheduled for December 2013.  The Veteran failed to report.  In the March 2014 supplemental statement of the case (SSOC), the AOJ informed the Veteran that it had received a notice of his failure to report for the scheduled VA examination.  The Veteran was asked to inform the AOJ if he would be able to report to for a VA examination, and was given 30 days to respond to the SSOC with additional comments or evidence.  The Veteran did not request that the examination be rescheduled.  The record does not reflect that the March 2014 SSOC was returned as undeliverable.  

"The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the only specific range of motion findings concerning the Veteran's right ankle were on the 2006 VA examination.  That examination revealed motion to greater than 15 degrees dorsiflexion and greater than 35 degrees plantar flexion.  As noted above, full range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  The Veteran's limitation of motion on the 2006 examination constitutes, at worst, moderate limitation of motion.  Moreover, the examiner found the functional impairment resulting from his service-connected right ankle fracture to be minimal.  There is nothing in the treatment records suggesting his right ankle disability is more than moderate in severity, and the Veteran failed to report for the December 2013 VA examination; thus, current objective findings, such as range of motion, could not be obtained.  

As indicated under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for an increased rating, the claim must be denied.  However, the Board has considered the claim on the merits because he did report to a 2006 examination in conjunction with this claim.  

Based on a review of the record, the Board finds that the preponderance of the evidence is the against the Veteran's claim for an evaluation in excess of 10 percent for his right ankle fracture.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 




ORDER

An increased disability rating for residuals of a right ankle fracture is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


